Exhibit 10.2
PROFESSIONAL SERVICES AGREEMENT
THIS AGREEMENT, effective as of September 8, 2008 (“Effective Date”), is by and
between BIOGOLD FUELS CORPORATION, a Nevada corporation (“Owner”), and ICM,
Inc., a Kansas corporation (“ICM”).
Recital
WHEREAS, Owner is developing a commercial scale municipal solid waste
(MSW) processing facility to be located in or near Harvey County, Kansas,
(“Project”);
WHEREAS, Owner has executed a Resource Recovery System Agreement with Harvey
County, Kansas dated August 18, 2008 to build a MSW processing facility that
requires start of construction within nine (9) months from date of execution and
start-up within twenty-seven (27) months;
WHEREAS, Owner and ICM have entered into a Development Agreement dated
August 2008 (“Development Agreement”) to jointly develop a fully engineered and
fully-integrated commercial plant design to process MSW using Owner’s
proprietary and licensed technology;
WHEREAS, Owner desires to engage ICM to perform certain engineering and design
services required for the Project (the “Services” as more fully defined below)
according to the terms and conditions set forth herein;
Owner and ICM, in consideration of their mutual covenants as set forth herein,
agree as follows:
Agreement
ARTICLE 1 — SERVICES OF ICM

1.01  
Scope

  A.  
ICM shall provide the Services set forth herein and in Exhibit A.
    B.  
ICM shall begin the Services upon execution of this Agreement and receipt of the
down payment set forth in Exhibit C.

ARTICLE 2 — OWNER’S RESPONSIBILITIES

2.01  
General

  A.  
Owner shall have the responsibilities set forth herein and in Exhibit B.

ARTICLE 3 — TIMES FOR RENDERING SERVICES

3.01  
General

  A.  
ICM’s services and compensation under this Agreement are set forth in accordance
with Exhibit A-1.02.
    B.  
If in this Agreement specific periods of time for rendering services are set
forth or specific dates by which services are to be completed are provided, and
if such periods of time or dates are changed through no fault of ICM, the rates
and amounts of compensation provided for herein shall be subject to equitable
adjustment. If Owner has requested changes in the scope, extent or character of
the Project or Services, the time of performance of ICM’s services shall be
adjusted equitably.
    C.  
For purposes of this Agreement, the term “day” means a calendar day of 24 hours.

Professional Services Agreement
Page 1 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



3.02  
Suspension

  A.  
If Owner fails to give prompt written authorization to proceed with any phase of
services after completion of the immediately preceding phase, or if ICM’s
services are delayed through no fault of ICM, ICM may suspend services upon
notice to Owner. ICM shall give not less than fourteen days’ written notice of
any suspension of services under this Agreement.

ARTICLE 4 — PAYMENTS TO ICM

4.01  
Methods of Payment for Services and Reimbursable Expenses of ICM

  A.  
For Services. Owner shall pay ICM for Services performed or furnished as set
forth in Exhibit C.
    B.  
For Reimbursable Expenses. In addition to payments provided for in Article
4.01(A), Owner shall pay ICM for Reimbursable Expenses incurred by ICM and ICM’s
Consultants as set forth in Exhibit C.

4.02  
Other Provisions Concerning Payments

  A.  
Preparation of Invoices. Invoices will be prepared in accordance with ICM’s
standard invoicing practices and will be submitted to Owner by ICM. The amount
billed in each invoice will be calculated as set forth in Exhibit C.
    B.  
Payment of Invoices. Invoices are due and payable within 30 days of receipt. If
Owner fails to make any payment due ICM for services and expenses within 30 days
after receipt of ICM’s invoice therefor, the amounts due ICM will be increased
at the rate of 1.5% per month (or the maximum rate of interest permitted by law,
if less) from said 30th day. In addition, ICM may, after giving 7 days’ written
notice to Owner, suspend services under this Agreement until ICM has been paid
in full all amounts due for services, expenses, and other related charges.
Payments will be credited first to interest and then to principal.
    C.  
Disputed Invoices. In the event of a disputed or contested invoice, only that
portion so contested may be withheld from payment, and the undisputed portion
will be paid.
    D.  
Payments Upon Termination.

  1.  
In the event of any termination under Article 5.05, ICM will be entitled to
invoice Owner and will be paid in accordance with Exhibit C for all services
performed or furnished and all Reimbursable Expenses incurred through the
effective date of termination.
    2.  
In the event of termination by Owner for convenience or by ICM for cause, ICM,
in addition to invoicing for those items identified in Article 4.02(D)(1) above,
shall be entitled to invoice Owner and shall be paid a reasonable amount for
services and expenses directly attributable to termination, both before and
after the effective date of termination, such as reassignment of personnel,
costs of terminating contracts with ICM’s Consultants, and other related
close-out costs, using methods and rates set forth in Section 4.02(B) of
Exhibit C.

  E.  
Legislative Actions. In the event of legislative actions after the Effective
Date of the Agreement by any level of government that impose taxes, fees, or
costs on ICM’s services or other costs in connection with the Services or
compensation therefore, such new taxes, fees, or costs shall be invoiced to and
paid by Owner as a Reimbursable Expense.

Professional Services Agreement
Page 2 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 5 — GENERAL CONSIDERATIONS

5.01  
Standards of Performance

  A.  
The standard of care for all professional engineering and related services
performed or furnished by ICM under this Agreement will be the care and skill
ordinarily used by members of the same profession practicing under similar
circumstances at the same time. ICM makes no warranties, express or implied,
under this Agreement or otherwise, in connection with ICM’s services.

  B.  
ICM shall be responsible for the technical accuracy of its services and
documents resulting therefrom. ICM shall correct such deficiencies without
additional compensation except to the extent such action is directly
attributable to deficiencies in Owner-furnished information.
    C.  
ICM shall perform or furnish professional engineering and related services in
all phases of the Services to which this Agreement applies. ICM may employ such
consultants as ICM deems necessary to assist in the performance or furnishing of
the services.
    D.  
ICM and Owner shall comply with applicable Laws and Regulations and
Owner-mandated standards. This Agreement is based on these requirements as of
its Effective Date. Changes to these requirements after the Effective Date of
this Agreement may be the basis for modifications to Owner’s responsibilities or
to ICM’s scope of services, times of performance, or compensation.
    E.  
Owner shall be responsible for, and ICM may rely upon, the accuracy and
completeness of all requirements, programs, instructions, reports, data, and
other information furnished by Owner to ICM pursuant to this Agreement. ICM may
use such requirements, reports, data and information in performing or furnishing
services under this Agreement.
    F.  
Owner and ICM shall make decisions and carry out their other responsibilities in
a timely manner and shall bear all costs incident thereto so as not to delay
completion of the Services.
    G.  
ICM shall not be required to sign any documents, no matter by whom requested,
that would result in ICM’s having to certify, guarantee or warrant the existence
of conditions whose existence ICM cannot ascertain. Owner agrees not to make
resolution of any dispute with ICM or payment of any amount due to ICM in any
way contingent upon ICM’s signing any such certification.

5.02  
Authorized Project Representatives

  A.  
Contemporaneous with the execution of this Agreement, ICM and Owner shall each
designate specific individuals to act as its representative with respect to the
services to be performed or furnished by ICM and responsibilities of Owner under
this Agreement. Such individuals shall have authority to transmit instructions,
receive information and render decisions relative to the Services on behalf of
the respective parties.

5.03  
Ownership and Use of Documents

  A.  
All Documents are instruments of service in respect to this Project, and ICM
shall retain all ownership and property interest therein (including the right of
reuse at the discretion of ICM) whether or not the Project is completed. Nothing
in this Agreement shall be interpreted or construed as granting to Owner any
ownership or other rights to the documents or other information furnished by ICM
(or its employees or agents) to Owner in connection with this Agreement.
However, if Owner terminates for Cause that certain Development Agreement dated
September 8, 2008 between the Parties (“Development Agreement”), Owner shall be
provided with those license and other rights defined in the Development
Agreement. Termination for Cause provisions are more specifically defined in the
Development Agreement.

  B.  
Copies of data furnished by Owner that may be relied upon by ICM are limited to
the printed copies (also known as hard copies) that are delivered to ICM
pursuant to Exhibit B. Files in electronic media format of text, data, graphics,
or of other types that are furnished by Owner to ICM are only for convenience of
ICM.

Professional Services Agreement
Page 3 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



  C.  
Copies of Documents that may be relied upon by Owner are limited to the printed
copies (also known as hard copies) that are signed or sealed by ICM. Files in
electronic media format of text, data, graphics, or of other types that are
furnished by ICM to Owner are only for convenience of Owner.
    D.  
Because data stored in electronic media format can deteriorate or be modified
inadvertently or otherwise without authorization of the data’s creator, the
party receiving electronic files agrees that it will perform acceptance tests or
procedures within 60 days, after which the receiving party shall be deemed to
have accepted the data thus transferred. Any errors detected within the 60-day
acceptance period will be corrected by the party delivering the electronic
files. ICM shall not be responsible to maintain documents stored in electronic
media format after acceptance by Owner.
    E.  
When transferring documents in electronic media format, ICM makes no
representations as to long term compatibility, usability, or readability of
documents resulting from the use of software application packages, operating
systems, or computer hardware differing from those used by ICM.
    F.  
Owner may make and retain copies of Documents for information and reference in
connection with the use on the Project by Owner. Such Documents are not intended
or represented to be suitable for reuse by Owner or others on extensions of the
Project or on any other project, and Owner is prohibited from using such
Documents in any such circumstance.

5.04  
Insurance

  A.  
ICM shall procure and maintain insurance as set forth in Exhibit D.
    B.  
Owner shall procure and maintain insurance as set forth in Exhibit D. Owner
shall cause ICM and ICM’s Consultants to be listed as additional insured on any
general liability or property insurance policies carried by OWNER, which are
applicable to the Services.
    C.  
Owner and ICM shall each deliver to the other certificates of insurance
evidencing the coverages indicated in Exhibit D. Such certificates shall be
furnished before commencement of ICM’s services and at renewals thereafter
during the life of this Agreement.
    D.  
All policies of property insurance shall contain provisions to the effect that
ICM’s and ICM’s Consultants’ interests are covered and that, in the event of
payment of any loss or damage, the insurers will have no rights of recovery
against any of the insureds or additional insureds thereunder.
    E.  
At any time, Owner may request that ICM, at Owner’s sole expense, provide
additional insurance coverage, increased limits, or revised deductibles that are
more protective than those specified in Exhibit D. If so requested by Owner,
with the concurrence of ICM, and if commercially available, ICM shall obtain and
shall require ICM’s Consultants to obtain such additional insurance coverage,
different limits, or revised deductibles for such periods of time as requested
by Owner, and Exhibit D will be supplemented to incorporate these requirements.
Any and all additional costs and expenses of ICM and/or ICM’s Consultants to
obtain such additional insurance coverage, different limits, or revised
deductions shall be a Reimbursable Expense.

Professional Services Agreement
Page 4 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



5.05  
Termination

  A.  
The obligation to provide further services under this Agreement may be
terminated:

  1.  
For cause,

  a.  
By either party upon thirty 30 days’ written notice in the event of a material
breach by the other party of its obligations hereunder through no fault of the
terminating party.
    b.  
By ICM:

  i.  
Upon seven (7) days’ written notice if ICM believes that ICM is being requested
by OWNER to furnish or perform services contrary to ICM’s responsibilities as a
licensed professional; or
    ii.  
Upon seven (7) days’ written notice if ICM’s services for the Project are
delayed or suspended for more than 30 consecutive days for reasons beyond ICM’s
control.
    iii.  
Upon seven (7) days’ written notice if Owner fails to pay ICM fees as provided
herein.

  c.  
Notwithstanding the foregoing, except in the event of non-payment, this
Agreement will not terminate as a result of a material breach if the party
receiving such notice begins, within seven (7) days of receipt of such notice,
to correct its failure to perform and proceeds diligently to cure such failure
within no more than thirty (30) days of receipt thereof; provided, however, that
if and to the extent such material breach cannot be reasonably cured within such
thirty (30) day period, and if such party has diligently attempted to cure the
same and thereafter continues diligently to cure the same, then the cure period
provided for herein shall extend up to, but in no case more than, sixty
(60) days after the date of receipt of the notice.

  2.  
For abandonment of the Project,

  a.  
By either party upon ten (10) days’ written notice in the event Owner abandons
development of the Project.

  B.  
The terminating party under Article 5.05(A)(1) or 5.05(A)(2) may set the
effective date of termination at a time up to thirty (30) days later than
otherwise provided to allow ICM to demobilize personnel and equipment from the
Site, to complete tasks whose value would otherwise be lost, to prepare notes as
to the status of completed and uncompleted tasks, and to assemble materials in
orderly files. ICM will be paid according to rates in Appendix 1 in Exhibit C
for costs related to cleanup and demobilization.

5.06  
Controlling Law

  A.  
This Agreement is to be governed by the law of the state of Kansas, without
regard to its choice of law principles.

5.07  
Successors, Assigns and Beneficiaries

  A.  
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
    B.  
Neither Owner nor ICM may assign, sublet, or transfer any rights under or
interest in this Agreement without the written consent of the other.
    C.  
Unless expressly provided otherwise in this Agreement:

  1.  
Nothing in this Agreement shall be construed to create, impose or give rise to
any duty owed by Owner or ICM to any subcontractor, supplier, other individual
or entity, or to any surety for or employee of any of them.
    2.  
All duties and responsibilities undertaken pursuant to this Agreement will be
for the sole and exclusive benefit of Owner, its lenders and ICM and not for the
benefit of any other party.

Professional Services Agreement
Page 5 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



5.08  
Confidentiality

  A.  
This Agreement and confidential or proprietary information regarding the other
party’s business affairs, finances, technology, processes, plans or
installations, product information, know-how, and other information exchanged
pursuant to this Agreement constitute Confidential Information as that term is
defined in the Mutual Confidentiality Agreement entered into by and between the
parties on March 5, 2008 (“Confidentiality Agreement”). The terms and conditions
of the Confidentiality Agreement are incorporated herein by reference as if
fully set forth herein. Notwithstanding the foregoing, the Confidentiality
Agreement is not merged into this Agreement and the rights, obligations and
remedies provided therein shall remain in full force and effect pursuant to the
terms of the Confidentiality Agreement.

5.09  
Dispute Resolution

  A.  
Owner and ICM agree to negotiate all disputes between them in good faith for a
period of thirty (30) days from the date of notice prior to exercising their
arbitration rights under the procedures set forth in Exhibit E. Notwithstanding
the foregoing, the parties are not required to negotiate any dispute if to do so
would cause such dispute to be barred by the applicable statute of limitations
for arbitration proceedings in accordance with Exhibit E or otherwise prejudice
such party.
    B.  
Owner and ICM have agreed on the method and procedure for resolving disputes
between them arising out of or relating to this Agreement, as set forth in
Exhibit E, except to the extent such breach relates to the Confidentiality
Agreement.

5.10  
Allocation of Risks

  A.  
Indemnification

  1.  
To the fullest extent permitted by law, ICM shall indemnify and hold harmless
Owner, Owner’s officers, directors, partners, and employees from and against any
and all costs, losses and damages (including but not limited to all fees and
charges of engineers, architects, attorneys, and other professionals, and all
court or arbitration or other dispute resolution costs) caused by the willful
acts and/or negligent acts or omissions of ICM or ICM’s officers, directors,
partners, employees, and ICM’s Consultants in the performance and furnishing of
ICM’s Services under this Agreement.
    2.  
To the fullest extent permitted by law, Owner shall indemnify and hold harmless
ICM, ICM’s officers, directors, partners, employees, and ICM’s Consultants from
and against any and all costs, losses and damages (including but not limited to
all fees and charges of engineers, architects, attorneys, and other
professionals, and all court or arbitration of other dispute resolution costs)
caused by the willful acts and/or negligent acts or omissions of Owner or
Owner’s officers, directors, partners, employees, and Owner’s Consultants with
respect to this Agreement or the Project (not including ICM or ICM’s
Consultants).
    3.  
To the fullest extent permitted by law, one party’s total liability to the other
party and anyone claiming by, through, or under the other party for any cost,
loss, or damages caused in part by the negligence of one party and in part by
the negligence of the other party or any other negligent entity or individual,
shall not exceed the percentage share that one party’s negligence bears to the
total negligence of the one party, the other party, and all other negligent
entities and individuals.
    4.  
The indemnification provisions of the Development Agreement shall apply to the
relative intellectual property rights of the parties.
    5.  
The indemnification provisions of Article 5.10(A) are subject to and limited by
the provisions agreed to by Owner and ICM in Exhibit F.

Professional Services Agreement
Page 6 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



5.11  
Notices

  A.  
Any notices required under this Agreement will be in writing, addressed to the
appropriate party at its address on the signature page and given personally, or
by registered or certified mail postage prepaid, or by a commercial courier
service. All notices shall be effective upon the date of receipt. Copies of
notices may be sent by fax or email but the delivered hardcopy shall be the
official document.

5.12  
Survival

  A.  
All express representations, indemnifications or limitations of liability
included in this Agreement will survive its completion or termination for any
reason.

5.13  
Severability

  A.  
Any provision or part of this Agreement held to be void or unenforceable under
any Laws or Regulations shall be deemed stricken, and all remaining provisions
shall continue to be valid and binding upon Owner and ICM, who agree that this
Agreement shall be reformed to replace such stricken provision or part thereof
with a valid and enforceable provision that comes as close as possible to
expressing the intention of the stricken provision.

5.14  
Waiver

  A.  
Non-enforcement of any provision by either party shall not constitute a waiver
of that provision, nor shall it affect the enforceability of that provision or
of the remainder of this Agreement.

5.15  
Headings

  A.  
The headings used in this Agreement are for general reference only and do not
have special significance.

5.16  
Construction

  A.  
This Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against a party shall
not apply to any construction or interpretation hereof.

ARTICLE 6 — DEFINITIONS

6.01  
Defined Terms

  A.  
Wherever used in this Agreement (including the Exhibits hereto) and printed with
initial or all capital letters, the terms listed below have the meanings
indicated, which are applicable to both the singular and plural thereof:

  1.  
Agreement – This Professional Services Agreement, including those Exhibits
listed in Article 7 hereof.
    2.  
Change Order – A document agreed upon and signed by ICM and Owner, to authorize
an addition, deletion or revision in the Services, and/or an adjustment in the
compensation for or time to complete such Services.
    3.  
Documents – data, reports, drawings, specifications, record drawings, and other
deliverables, whether in printed or electronic media format, provided or
furnished in appropriate phases by ICM to Owner pursuant to this Agreement.
    4.  
Effective Date of the Agreement – The date indicated in the preamble to this
Agreement.

Professional Services Agreement
Page 7 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



  5.  
ICM’s Consultants – Individuals or entities having a contract with ICM to
furnish services with respect to the Services as ICM’s independent professional
associates, consultants, subcontractors, or vendors. The term ICM includes ICM’s
Consultants.
    6.  
Laws and Regulations; Laws or Regulations – Any and all applicable laws, rules,
regulations, ordinances, codes, standards, and orders of any and all
governmental bodies, agencies, authorities, and courts having jurisdiction.
    7.  
Project Representative – With respect to ICM and Owner, the authorized
representative identified by each of ICM and Owner pursuant to Article 5.02(A).
    8.  
Reimbursable Expenses – The expenses incurred directly by ICM in connection with
the performing or furnishing of the Services for which Owner shall pay ICM as
indicated in Exhibit C.
    9.  
Services – The services to be performed for or furnished to Owner by ICM in
accordance with Exhibit A.
    10.  
Site – Lands or areas furnished by Owner upon which the Work is to be performed,
rights-of-way and easements for access thereto, and such other lands furnished
by Owner that are designated for use of Contractor.
    11.  
Substantial Completion – Design engineering completed to the point that plans
can be used for bidding and/or construction purposes.

[SIGNATURE PAGE FOLLOWS]
Professional Services Agreement
Page 8 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 7 — EXHIBITS AND SPECIAL PROVISIONS

7.01  
Total Agreement
     
This Agreement (together with the Exhibits referenced herein) constitutes the
entire agreement between Owner and ICM and supersedes all prior written or oral
understandings. This Agreement may only be amended, supplemented, modified or
canceled by a duly executed written instrument.
     
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, the
Effective Date of which is indicated on page 1.

                      OWNER:       ICM:     BioGold Fuels Corporation       ICM,
Inc.    
 
                    /s/ Steve Racoosin       /s/ Dave VanderGriend              
    By: Steve Racoosin       By: Dave VanderGriend    
 
                    Title: CEO       Title: President    
 
                   
Date signed:
          Date signed:        
 
                   
 
                    Address for giving notices:       Address for giving
notices:    
 
                    1800 Century Park East, Suite 600       310 N. First Street
    Los Angeles, California 90067       Colwich, KS 67030    
 
                    Project Representative (Article 5.02(A)):       Project
Representative (Article 5.02(A)):    
 
                    Steve Racoosin       Patrick Ralston    
 
                    Title: CEO       Title: Project Manager    
 
                    Phone Number: 951-500-9459       Phone Number: 316.977.6288
   
 
                    Facsimile Number: 310-564-7611       Facsimile Number:
316.977.6260    
 
                    Email Address: sracoosin@biogoldfuels.com       Email
Address: patrick.ralston@icminc.com    

Professional Services Agreement
Page 9 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ICM’s Services
ARTICLE 1 — SERVICES OF ICM
A-1.01 Services

   
Owner, with assistance set forth in the Development Agreement has engaged ICM to
develop a fully engineered and fully-integrated commercial plant design to
process municipal solid waste and various other municipal waste forms that will
utilize Owner’s proprietary and licensed technology. ICM will provide the
following:

  A.  
Preconstruction Services:
       
ICM will provide Misc. Preconstruction Services including: Coordination of
design and construction schedule, plant site layout, document control, outside
consultant management, final cost estimate at design substantial completion,
preparation of a final Design/Build agreement, periodic design review with Owner
and site visits as needed. Develop a list of local contractors to the area of
the project. Pre-qualify the contractors, and issue bid packages to complete the
work.
    B.  
Process Design and Engineering:
       
ICM will provide Process Design and Engineering including: Process & Instrument
Designs (P&IDs), design and specifications for all major and minor equipment and
all utility requirements for the Project.
    C.  
Electrical Design and Engineering:
       
ICM will provide Electrical Design and Engineering including design calculations
for lighting, cable tray, conduit/cable sizing, and voltage drop. Electrical
design drawings will include the following: area classification drawing, site
lighting design, electrical underground drawings, grounding plans and details,
conduit plans and details, power distribution one line drawings, MCC one line
drawings, MCC layout drawings, lighting plans and details, panel schedules,
cable tray drawings, power and auxiliary drawings, instrument loops, motor
loops, junction box construction drawings, equipment wiring diagrams,
configuration drawings, heat trace design and steam turbine design. ICM will
design the temporary construction power system for uses during the construction
of the plant and the permanent power system, including, associated transformers,
switches, underground wire, transformer bases, and road conduits. ICM will also
meet with the applicable utility in connection with the temporary and permanent
power systems and coordinate with the owner on the owner’s scope portion on this
work.
    D.  
Civil Design and Engineering:
       
ICM will provide Civil Design and Engineering for the Project site. The plans
will include compacted and properly prepared building pad elevations These
requirements are derived from the recommendations in the Geotechnical Report
provided by ICM.. ICM will submit such plans as are necessary to the applicable
governmental authority having jurisdiction for the review and approval of such
plan relating to the above design work. The following items are specifically
included, if required:

     
Site drainage plan.
       
Stormwater pollution prevention plan.
       
Fire protection design.
       
Potable water supply line design.
       
Sanitary sewer line and septic system design.
       
Erosion control plan.

Professional Services Agreement
Page 10 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



     
Site grading and over-excavation plan (the overexcavation plan can not be
completed until the geotechnical report is received by ICM). The site grading
plan will include contours and spot elevations providing detailed illustration
of the drainage from all areas of the site. This grading plan will call out the
size and location of all stormsewer piping required to move stormwater from the
site to an on site detention pond and will include details of the stormsewer
infrastructure. The basis of the design will be the post developed run-off
requirements as dictated by the local authorities. The civil engineer will
determine these parameters as part of the design. Also included in this design
will be an illustration of the over-excavation requirements that will be
performed by the earthwork contractor. These requirements are derived from the
recommendations in the Geotechnical Report provided by the OWNER.
       
Road design with typical sections. The road design will provide horizontal
layout controls, spot elevations and typical sections to layout the paving and
provide the details paving sections necessary to support the plant truck
traffic.
       
Submit such plans as are necessary to the applicable governmental authority
having jurisdiction for the review and approval of such plan relating to the
above design work.

     
Specifically excluded are geotechnical report, survey work, county and state
road design, gas line design from the public utility to (and including) the let
down station, traffic studies, permit fees, plan review fees and re-design due
to Owner requested changes to the site layout, once it has been established.
Also excluded are re-design resulting from existing utilities, oil/gas lines,
etc.
    E.  
Structural, Architectural and HVAC Design and Engineering:
       
ICM will provide Structural, Architectural, and Plumbing/HVAC Design and
Engineering. Structural elements for the building are column and equipment
foundations, perimeter foundations and steel frame structure. Air conditioning
(heating and cooling) as required. Other services provided include development
of floor plan and exterior elevations and preparing Construction Documents
consisting of drawings setting forth in detail the requirements for the
construction of the Project building.
    F.  
Automation and Controls Design and Engineering:
       
ICM will provide Automation Controls Design including design and specifications
for equipment and instruments.

   
A-1.02 Schedule

  A.  
Services are anticipated to take two hundred seventy (270) days to achieve
Substantial Completion. In the event Substantial Completion is not reached in
every engineering discipline, designs will be sufficient to start construction
of the facility per the requirements of Resource Recovery System Agreement
between Owner and Harvey County. Final design (as-builts) will not be completed
until the start-up of the facility.
    B.  
Design Review Meetings: — Drawings and specifications generated for the above
outlined disciplines will be reviewed with Owner during design review meetings
in Colwich, KS at the following stages:

  a.  
Forty five (45) days from effective date of this Agreement

    b.  
Ninety (90) days from effective date of this Agreement
    c.  
One Hundred Thirty Five (135) days from effective date of this Agreement
    d.  
Substantial Completion at Two Hundred Seventy (270) days from the effective date
of this Agreement
    e.  
Design reviews will be for information and clarification purposes only. ICM will
not delay moving forward waiting for approval.

Professional Services Agreement
Page 11 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Owner’s Responsibilities
ARTICLE 2 — OWNER’S RESPONSIBILITIES
B-2.01 In addition to other responsibilities of Owner as set forth in this
Agreement, Owner shall:

  A.  
Provide ICM with all criteria and full information as to Owner’s requirements
for the Project, including design objectives and constraints, space, capacity
and performance requirements, flexibility, and expandability, and any budgetary
limitations; and furnish copies of all design and construction standards which
Owner will require to be included in the Work.
    B.  
Furnish to ICM any other available information pertinent to the Project
including reports and data relative to previous designs, or investigation at or
adjacent to the Site.
    C.  
Following ICM’s assessment of initially-available Project information and data
and upon ICM’s request, furnish or otherwise make available such additional
Project related information and data as is reasonably required to enable ICM to
complete its Services. Such additional information or data would generally
include the following:

  1.  
Property descriptions
    2.  
Zoning, deed and other land use restrictions
    3.  
Property, boundary, easement, right-of-way, and other special surveys or data,
including establishing relevant reference points. Topo survey of property with
1’-0” contours.
    4.  
Explorations and tests of subsurface conditions, including a geotechnical report
for the Site, drawings of physical conditions in or relating to existing surface
or subsurface structures at or contiguous to the Site, or hydrographic surveys,
with appropriate professional interpretation thereof.
    5.  
Environmental assessments, audits, investigations and impact statements, and
other relevant environmental or cultural studies as to the Project, the Site and
adjacent areas.
    6.  
Vendor equipment lists, drawings, and specifications along with any special
requirements for handling, placement or location of equipment.
    7.  
Vendor supplied static and dynamic equipment loads
    8.  
Initial process flows.
    9.  
Initial general arrangement
    10.  
Utility requirements.
    11.  
Vendor equipment automation requirements.

  D.  
Authorize ICM to provide Change Order Work in accordance with the Agreement.
    E.  
Arrange for safe access to and make all provisions for ICM to enter upon public
and private property as required for ICM to perform services under the
Agreement.
    F.  
Examine all alternate solutions, studies, reports, sketches, Drawings,
Specifications, proposals, and other documents presented by ICM (including
obtaining advice of an attorney, insurance counselor, and other advisors or
consultants as Owner deems appropriate with respect to such examination) and
render in writing timely decisions pertaining thereto.

Professional Services Agreement
Page 12 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



  G.  
Unless otherwise specifically provided in this Agreement, provide reviews,
approvals, and permits from all governmental authorities having jurisdiction to
approve all phases of the Project designed or specified by ICM and such reviews,
approvals, and consents from others as may be necessary for completion of each
phase of the Project.
    H.  
Provide, as required for the Project:

  1.  
Accounting, bond and financial advisory, independent cost estimating, legal and
insurance counseling services.
    2.  
Such auditing services as Owner requires to ascertain how or for what purpose
Contractor has used the moneys paid.

  I.  
Advise ICM of the identity and scope of services of any independent consultants
employed by Owner to perform or furnish services in regard to the Project,
including, but not limited to, cost estimating, project peer review, value
engineering, and constructability review.
    J.  
If Owner designates a construction manager or an individual or entity other than
ICM to represent Owner at the Site, define the duties, responsibilities, and
limitations of authority of such other party and the relation thereof to the
duties, responsibilities, and authority of ICM.
    K.  
Owner has certain duties and obligations set forth in Section 2 of the
Development Agreement. Those duties and obligations are incorporated herein as a
requirement to this Agreement. The most important obligation is for Owner to
make its engineers and technical representatives available to ICM to support the
development of this MSW Processing Facility and to meet the requirements of the
schedule and project.

Professional Services Agreement
Page 13 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Payments to ICM
ARTICLE 4 — PAYMENTS TO ICM
C-4.01 For Services

  A.  
Owner shall pay ICM for Services set forth in Exhibit A as follows:

  1.  
A Down Payment in the amount of One Hundred Thousand Dollars ($100,000.00),
payable Fifty Thousand Dollars ($50,000) upon execution of this Agreement and
Fifty Thousand Dollars ($50,000) on October 1, 2008. The down payment will be
applied against the services performed. ICM will issue a credit memorandum
detailing the services performed and offset the down payment.

  2.  
Following the depletion of the down payment, progress payments will be invoiced
monthly for services of ICM’s employees, ICM Consultants and Reimbursable
Expenses engaged directly on the Project pursuant to paragraph A-1.01 and
subject to payment provisions in Article 4. The invoices will reflect an amount
equal to the cumulative hours charged to the Project by ICM’s employees at the
Personnel rates set forth in Appendix 1 to this Exhibit C in connection with the
Project, plus Reimbursable Expenses and ICM’s Consultant’s charges, if any.

C-4.02 For Reimbursable Expenses

  A.  
Owner shall pay ICM for Reimbursable Expenses at the rates set forth in
Appendix 1 to this Exhibit C.
    B.  
Reimbursable Expenses include but are not limited to the following categories:
transportation and subsistence incidental thereto; obtaining bids or proposals
from contractor(s); subsistence and transportation of Project Representative and
their assistants; toll telephone calls and telegrams; reproduction of reports,
Drawings, Specifications, and similar Project-related items in addition to those
required under Exhibit A, and, if authorized in advance by Owner, overtime work
requiring higher than regular rates. In addition, if authorized in advance by
Owner, Reimbursable Expenses will also include expenses incurred for computer
time and the use of other highly specialized equipment.
    C.  
The amounts payable to ICM for Reimbursable Expenses will be the Project-related
internal expenses actually incurred or allocated by ICM, plus all invoiced
external Reimbursable Expenses allocated to the Project, the latter multiplied
by a factor of 1.15.

C-4.03 For ICM’s Consultant’s Charges

  A.  
Whenever compensation to ICM herein is stated to include charges of ICM’s
Consultants, those charges shall be the amounts billed by ICM’s Consultants to
ICM times a factor of 1.15.

Professional Services Agreement
Page 14 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



APPENDIX 1 TO EXHIBIT C
PROFESSIONAL
SERVICES
SCHEDULE
Effective January 1, 2008
(LOGO) [c75200c7520001.gif]
310 N. First Street
P.O. Box 397
Colwich, KS 67030 USA
Phone: (316) 796-0900
Fax: (316) 796-0570
www.icminc.com
Professional Services Agreement
Page 15 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



This Professional Services Schedule (“Schedule”) is effective for charges
incurred on and after January 1, 2008. All amounts are quoted in U.S. dollars
and are to be paid in U.S. dollars by ACH or wire transfer. Unless changed in a
written notification from an executive officer of ICM, Inc. (“ICM”), ICM’s wire
transfer instructions are as follows: Institution: Intrust Bank; ABA Routing
Number: 101100029; Account Name: Operating Account; Account Number: 40769836.
All wire transfer instructions must reference the invoice number(s) being paid.
PERSONNEL RATES
All personnel are charged to each ICM project for actual time spent in direct
support of the project. ICM’s invoice will list the specific individuals who
have worked on the project and the number of hours worked by each listed
individual. Labor charged to projects is invoiced based upon personnel
classification. A listing of individuals within each classification will be
provided at the Owner’s request. The rate per hour for each classification
follows.

              External       Calc w/   Description   7% Increase  
Expert Witness
    270.00  
Consultant II
    160.00  
Consultant I
    75.00  
Principal III
    225.00  
Principal II
    215.00  
Principal I
    200.00  
Project Manager III
    180.00  
Project Manager II
    170.00  
Project Manager I
    155.00  
Engineer/Associate/Specialist V
    150.00  
Engineer/Associate/Specialist IV
    140.00  
Engineer/Associate/Specialist III
    130.00  
Engineer/Associate/Specialist II
    120.00  
Engineer/Associate/Specialist I
    95.00  
General Superintendent
    180.00  
Superintendent
    125.00  
Shutdown Coordinator
    100.00  
Programmer II
    175.00  
Programmer I
    150.00  
Trainer IV
    150.00  
Trainer III
    135.00  
Trainer II
    125.00  
Trainer I
    110.00  
Maintenance II
    135.00  
Maintenance I
    115.00  
Safety II
    135.00  
Safety I
    115.00  
Field Representative
    115.00  
Field Support
    80.00  
Designer III
    115.00  
Designer II
    90.00  
Designer I
    75.00  
Principal Scientist
    150.00  
Scientist
    145.00  
Lab Technician
    75.00  
Administrative
    54.00  
Craftsman III
    80.00  
Craftsman II
    65.00  
Craftsman I
    55.00  

Professional Services Agreement
Page 16 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 



--------------------------------------------------------------------------------



 



AIRCRAFT RATES
The use of ICM’s privately owned aircraft is invoiced at ICM’s direct cost of
the aircraft utilized (inclusive of pilot, fuel and oil), without any additional
charges for overhead or profit. Current rates will be provided at the Owner’s
request.
OTHER PROJECT COSTS
Other project costs are invoiced at ICM’s cost plus a 15% fee, unless a
different fee is specified in a separate written agreement between ICM and the
invoiced party. These costs may include, but are not limited to, the following:

  •  
Travel expenses, including commercial airfare, lodging, ground transportation,
meals and incidentals related to the foregoing.
    •  
Priority mail, delivery/courier service, express mail and regular postage.
    •  
Third party legal services and other professional services.
    •  
Rent of offices other than ICM’s corporate offices.
    •  
Outside reproduction, blueprint, printing, photographic supplies and services.
    •  
Additional insurance coverage limits beyond the standard limits and coverages
provided by ICM. Coverages and limits will be provided at the Owner’s request.
    •  
Losses not covered by insurance maintained to jointly protect Owner and ICM.
    •  
Permits, licenses, inspections and other fees.
    •  
All amounts paid pursuant to subcontracts.
    •  
All costs incurred for rental equipment and tools, including delivery, set-up
and demobilization expenses.
    •  
Utilities incurred at the project site.
    •  
Specialty manufacturing supplies and small tools.

Equipment purchased by ICM for a particular project will be invoiced at the rate
specified in a separate written agreement between ICM and the invoiced party.
TAXES
Taxes on labor, materials or services assessed by any taxing authority will be
invoiced as a separate line item with no markup.
INVOICING
Invoices for project costs under this Schedule will generally be issued monthly
and/or at the completion of the project.
SCHEDULE REVISIONS
This Schedule is subject to revision at ICM’s discretion, unless otherwise
provided by written agreement.
Professional Services Agreement
Page 17 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Insurance
D-5.04 Insurance

  B.  
Limits. ICM and Owner’s Employers’ Liability, Business Automobile Liability, and
Commercial General Liability policies, as required by Article 5.04(A) and
5.04(B) of the Agreement, shall be written with at least the following limits of
liability:

  1.  
Employers’ Liability Insurance

  a.  
$1,000,000
Bodily Injury by Accident
Each Accident
    b.  
$1,000,000
Bodily Injury by Disease
Policy Limit
    c.  
$1,000,000
Bodily Injury by Disease
Each Employee

  2.  
Business Automobile Liability Insurance

     
$1,000,000
Each Accident

  3.  
Commercial General Liability Insurance

  a.  
$1,000,000
Each Occurrence
    b.  
$2,000,000
General Aggregate
    c.  
$2,000,000
Products/Completed Operations Aggregate
    d.  
$1,000,000
Personal and Advertising Injury

  4.  
Liability Umbrella policy: $4,000,000 (in addition to the underlying limits).
    5.  
ICM’s Professional Errors & Omissions policy shall be written with a limit of
$1,000,000 per policy year.

  C.  
Additional Insured. The following persons or entities are to be listed on
Owner’s policies of insurance as additional insureds as provided in
Article 5.04(B): ICM, Inc. and ICM’s Subcontractors or Consultants.

ICM 2008 Exhibit E
Page 18 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Dispute Resolution

E-5.09   
Dispute Resolution

  A.  
All disputes between Owner and ICM other than those arising under the provisions
of the Confidentiality Agreement shall be settled by arbitration in Wichita,
Kansas in accordance with the Construction Industry Arbitration Rules of the
American Arbitration Association effective at the Effective Date of the
Agreement, subject to the limitations and restrictions stated in subparagraphs
below. This agreement to arbitrate and any other agreement or consent to
arbitrate entered into in accordance herewith as provided herein will be
specifically enforceable under prevailing law of any court having jurisdiction.

  1.  
Notice of the demand for arbitration must be filed in writing with the other
party to the Agreement and with the American Arbitration Association. The demand
must be made within a reasonable time after the dispute, has arisen. In no event
may the demand for arbitration be made after the date when institution of legal
or equitable proceedings based on such dispute, would be barred by the
applicable statute of limitations.
    2.  
The arbitrator shall have the discretion to award reasonable attorneys’ fees and
cost to the prevailing party. The award rendered by the arbitrators will be
final, and judgement may be entered upon it in any court having jurisdiction
thereof.
    3.  
If a dispute in question between Owner and ICM involves the work of a
Contractor, subcontractor, or consultant to the Owner or ICM (each a “Joinable
Party”), either Owner or ICM may enjoin each Joinable Party as a party to the
arbitration between Owner and ICM hereunder, and ICM or Owner, as appropriate,
shall include in each contract with each such Joinable Party a specific
provision whereby such Joinable Party consents to being joined in an arbitration
between Owner and ICM involving the work of such Joinable Party. Nothing in this
subparagraph nor in the provision of such contract consenting to joiner shall
create any claim, right, or cause of action in favor of the Joinable Party and
against Owner or ICM that does not otherwise exist.

ICM 2008 Exhibit E
Page 19 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Allocation of Risks

F-5.11   
Allocation of Risks

  1.  
To the fullest extent permitted by law, and notwithstanding any other provision
of this Agreement, the total liability, in the aggregate, of ICM and ICM’s
officers, directors, partners, employees, agents, and ICM’s Consultants, and any
of them, to Owner and anyone claiming by, through, or under Owner for any and
all claims, losses, costs, or damages whatsoever arising out of, resulting from
or in any way related to the Services, the Project, this Agreement or the
Confidentiality Agreement from any cause or causes, including but not limited to
the negligence, professional errors or omissions, strict liability or breach of
contract, or warranty express or implied of ICM or ICM’s officers, directors,
partners, employees, agents or ICM’s Consultants, or any of them, shall not
exceed the total compensation received by ICM under this Agreement.
    2.  
To the fullest extent permitted by law, and notwithstanding any other provision
in this Agreement, neither party, nor their officers, directors, partners,
employees, agents, and consultants shall be liable to the other party for any
special, incidental, indirect, or consequential damages whatsoever arising out
of, resulting from, or in any way related to the Services, the Project or the
Agreement from any cause or causes, including but not limited to any such
damages caused by the negligence, professional errors or omissions, strict
liability or breach of contract, or warranty express or implied of ICM or ICM’s
officers, directors, partners, employees, agents, or ICM’s Consultants, or any
of them.

Professional Services Agreement
Page 20 of 20
This document contains confidential and proprietary information and constitutes
a trade secret under federal and state law. 
© 2008 ICM, Inc. All rights reserved.

 

 